UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2295



CHARLES WILLIAM LEVY,

                                              Plaintiff - Appellant,

          versus



COUNTY OF FAIRFAX, Virginia; FAIRFAX COUNTY
DEPARTMENT   OF   HOUSING   AND   COMMUNITY
DEVELOPMENT,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-03-953-A)


Submitted: February 19, 2004              Decided:   February 24, 2004


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles William Levy, Appellant Pro Se. Edward Everett Rose, III,
COUNTY ATTORNEY’S OFFICE, Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Charles William Levy appeals the district court’s order

dismissing without prejudice his civil complaint.              Our review of

the record and the district court’s opinion discloses no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.      See Levy v. County of Fairfax, No. CA-03-953-A

(E.D. Va. Oct. 6, 2003).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and     argument   would   not   aid   the

decisional process.



                                                                     AFFIRMED




                                    - 2 -